United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3378
                                   ___________

Teresa Beatty,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Synthes (USA),                          *
                                        *       [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: May 26, 2004
                                Filed: June 28, 2004
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Teresa Beatty (Beatty) appeals the district court’s1 adverse grant of summary
judgment in her diversity products-liability action. Beatty’s sole argument on appeal
is that the district court erred in denying her Federal Rule of Civil Procedure 56(f)
request to hold the summary judgment motion in abeyance pending further discovery.
After careful review of the record, we discern no gross abuse of discretion. See Duffy
v. Wolle, 123 F.3d 1026, 1040 (8th Cir. 1997) (standard of review), cert. denied, 523
U.S. 1137 (1998).

      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
       Specifically, Beatty’s affidavit was insufficient because it did not identify any
material facts discovery might unveil. See Fed. R. Civ. P. 56(f) (party must state by
affidavit why it cannot present by affidavit facts essential to justify opposition to
summary judgment); Stanback v. Best Diversified Prods., Inc., 180 F.3d 903, 911 (8th
Cir. 1999) (Rule 56(f) requires filing of affidavit “showing ‘what specific facts
further discovery might unveil’”). In addition, Beatty sought further discovery over
one year after the case was removed to federal court, and two discovery deadlines had
passed. Although Synthes (USA) contributed to the delay, the record does not show
that Beatty vigilantly sought to prepare her case in a timely manner. Cf. Ayala-
Gerena v. Bristol Myers-Squibb Co., 95 F.3d 86, 92 (1st Cir. 1996) (“Rule 56(f) is
designed to minister to the vigilant, not to those who slumber upon perceptible rights”
(citation omitted)).

      Accordingly, we affirm.
                     ______________________________




                                          -2-